El Juez Asociado Señoe Aldbey,
emitió la opinión, del tribunal.
A la muerte de José D. Padilla fueron demandados sus dos hijos menores de edad para el pago de dinero por obliga-ciones contraídas por aquél, y para asegurar la efectividad de la sentencia que se dictase fueron embargadas dos pólizas de seguro de vida de José D. Padilla pagaderas en caso de su muerte a sus albaceas, administradores o representantes le-gales. Posteriormente la corte anuló ese embargo. Algún tiempo después recayó sentencia final declarando con lugar la demanda con costas y desembolsos sin incluir honorarios de abogado, como se solicitó en la demanda. Contra esa. sen-tencia interpuso apelación el demandante por no concederle honorarios de abogado y para revisar la providencia que anuló el embargo que había trabado. Esos son los dos mo-tivos que el apelante señala en su alegato para sostener su recurso. Los apelados nos piden ahora que desestimemos la apelación interpuesta porque es frívola en cuanto a la con-cesión de honorarios de abogado y tardía para revisar la re-solución que anuló el embargo.
Admite el apelante en su alegato que la concesión de honorarios de abogado por la corte inferior es materia discrecional en ella, y así es en efecto, pero que en este caso debieran ser concedidos. El examen de los autos nos convence de que es frívola la apelación en ese particular, pues limitándose la demanda a exponer que el padre de los demandados le debe al demandante determinadas cantidades por dos préstamos y por una compra, sin acompañar a ella o transcribir los documentos en que constasen esas obligaciones, no vemos que los menores hijos del deudor fueran temerarios al oponerse a la demanda ya que ellos desconocían esas obligaciones por no haber intervenido en ellas.
 En la apelación contra la sentencia final del pleito se puede revisar la providencia que anula un embargo, según resolvió este tribunal en el caso de National City Bank v. De la Torre, 44 D.P.R. 454. Nos limitaremos ahora a referir-*16nos a ese caso y no trataremos si para tal revisión en la sen-tencia es necesario qne se haya hecho constar protesta contra la resolución porque de todos modos encontramos que también es frívola la revisión de la resolución anulando el embargo por haber sido resuelta esa cuestión en contra del apelante en el caso de Schlüter v. Sucesión Díaz, 41 D.P.R. 84, en que se fundó la corte inferior, y no aducirse nada en contra de tal decisión.

La apelación debe ser desestimada.